UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7732


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONE HENRY POINDEXTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James C. Cacheris, Senior
District Judge. (3:97-cr-00079-JCC-1; 3:15-cv-00375-REP)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antone Henry Poindexter, Appellant Pro Se.              Stephen Wiley
Miller,   Stephen  David   Schiller,   Assistant       United  States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antone       Henry    Poindexter       seeks        to     appeal          the    district

court’s orders dismissing his 28 U.S.C. § 2255 (2012) motion as

successive and denying his motion to reconsider.                              The orders are

not    appealable       unless    a    circuit          justice       or    judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability        will        not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies          this    standard       by

demonstrating         that     reasonable         jurists       would        find       that     the

district       court’s      assessment    of       the    constitutional                claims    is

debatable      or     wrong.      Slack     v.     McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Poindexter has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense       with    oral      argument      because          the        facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3